MEMORANDUM **
California state prisoner John Alan Jones appeals pro se the district court’s order dismissing his 28 U.S.C. § 2254 habeas corpus petition challenging his sentence, under California’s three-strikes law, for escape without force or violence. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Jones contends that his 27-years-to-life sentence constitutes cruel and unusual punishment under the Eighth Amendment. We conclude that the California Court of Appeal’s rejection of this claim was neither contrary to, nor an unreasonable application of, clearly established federal law, as determined by the Supreme Court of the United States. See 28 U.S.C. § 2254(d); Loekyer v. Andrade, 538 U.S. 63, 70-76, 123 S.Ct. 1166, 155 L.Ed.2d 144 (2003) (holding that state court’s affirmance of two consecutive 25-years-to-life sentences for petty theft with a prior was not contrary to or an unreasonable application of federal law); Ewing v. California, 538 U.S. 11, 30-31, 123 S.Ct. 1179, 155 L.Ed.2d 108 (2003) (holding that a 25-years-to-life sentence for grand theft under the California three-strikes law did not violate the Eighth Amendment’s prohibition on cruel and unusual punishment).
The Clerk shall file the supplemental brief received on May 20, 2004.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.